The opinion of the court was delivered by
Garrison, J.
The question presented by this writ of certiorari is whether the prosecutor who was elected to and holds the office of overseer of the poor of Atlantic City is a city officer, and as such subject to be removed from office under section 7 of “An act relating to, regulating and providing for the government' of cities” (Pamph. L. 1903, p. 384), which, by the tacit assumption of counsel, constitutes the charter of Atlantic City. The pertinent provision of said section is that any city officer may be removed from office by resolution of city council for good cause shown upon complaint, notice and a hearing.
Section 3 provides that there shall be elected for each city one overseer of the poor, and section 19 prescribes the powers and duties of such overseer.
We think that an officer thus 'chosen to perform the duties thus prescribed is a city officer within the meaning of section 7 of the charter, and that the proceeding instituted under its provisions should be affirmed as within the jurisdiction conferred by the charter.